Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Claims 1–22 have been submitted for examination.  
Claims 1–22 have been examined and rejected. 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim 1 is rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 of U.S. Patent No. 10,966,001.
 The difference between the instant and conflicting patent claim is the addition of “and commands for turning on or off the graphics overlay;” in the instant claim. See the table below:

US 17/249,223  Claim 1
US 10,966,001  Claim 1
A cloud-based video production system, comprising:
A cloud-based video production system, comprising: 
a cloud-based video production server; 
a cloud-based video production server; 
a remote user interface running on a user device;
a remote user interface running on a user device; 
one or more video sources in communication with the cloud-based video production server and the remote user interface via a network;
one or more video sources in communication with the cloud-based video production server and the remote user interface via a network; 
a control unit, located at or in communication with the cloud-based video production server, in communication with the remote user interface via the network; and
a control unit, located at or in communication with the cloud-based video production server, in communication with the remote user interface via the network; and 
a buffer, corresponding to each of the one or more video sources, disposed between each of the one or more video sources and the control unit to account for network delays;
a buffer, corresponding to each of the one or more video sources, disposed between each of the one or more video sources and the control unit to account for network delays; 

wherein: each frame of video content is provided with a video timestamp; 
commands for selecting and manipulating video content from the one or more video sources are sent from the user interface to the control unit, each of the commands containing a command timestamp corresponding to the video timestamp of the video frame displayed on the user interface when the command is issued;
commands for selecting and manipulating video content from the one or more video sources are sent from the user interface to the control unit, each of the commands containing a command timestamp corresponding to the video timestamp of the video frame displayed on the user interface when the command is issued;
the control unit executes each command at a time when the video timestamp at an output of the corresponding buffer corresponds to the command timestamp;
the control unit executes each command at a time when the video timestamp at an output of the corresponding buffer corresponds to the command timestamp;
the commands comprise at least one of commands for providing the video content or a portion of the video content provided by the one or more video sources with a graphics overlay 
the video program comprises at least one of: modified video content from the one or more video sources; or combined video content from more than one of the video sources.
and commands for turning on or off the graphics overlay; and

the control unit outputs a video program in accordance with the commands.
the control unit outputs a video program in accordance with the commands; 


It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use limitation “and commands for turning on or off the graphics overlay;” in the system of the conflicting patent claim, since it was known to have partial content displayed on a screen when displaying a control overlay and also use a command to turn the partial content into full screen display and turn off the graphics overlay (Cormican, Figs, 9, 14-15 and ¶¶ [0040, 60, 61]) , in order to have synchronized playback on a primary and secondary device as well as synchronized trick play modes between the two devices as taught by Cormican (¶ [0035]).
Instant claims 2–11 are substantially similar to patented claims 2–11. Therefore they are similarly rendered obvious by the conflicting patent claims in view of Cormican, and are rejected for similar reasons. 

Claim 12 is rejected on the ground of nonstatutory double patenting as being unpatentable over claims 12 of U.S. Patent No. 10,966,001.
 The difference between the instant and conflicting patent claim is the addition of “and commands for turning on or off the graphics overlay;” in the instant claim. See the table below:

US 17/249,223  Claim 12
US 10,966,001  Claim 12
A method for cloud-based video production, comprising:
A method for cloud-based video production, comprising: 
providing a cloud-based video production server;
providing a cloud-based video production server; 
providing a remote user interface running on a user device;
providing a remote user interface running on a user device; 
providing video content from one or more video sources to the cloud-based video production server and the remote user interface via a network;
providing video content from one or more video sources to the cloud-based video production server and the remote user interface via a network; 
providing a control unit located at or in communication with the cloud-based video production server which is in communication with the remote user interface via the network; and
providing a control unit located at or in communication with the cloud-based video production server which is in communication with the remote user interface via the network; and 
buffering the video content via a corresponding buffer for each of the one or more video sources, the corresponding buffer being disposed between each of the one or more video sources and the control unit to account for network delays; 
buffering the video content via a corresponding buffer for each of the one or more video sources, the corresponding buffer being disposed between each of the one or more video sources and the control unit to account for network delays; 
providing each frame of video content with a video timestamp;
providing each frame of video content with a video timestamp; 
sending commands from the user interface to the control unit for selecting and manipulating video content from the one or more video sources, each of the commands containing a command timestamp corresponding to the video timestamp of the video frame displayed on the user interface when the command is issued;
sending commands from the user interface to the control unit for selecting and manipulating video content from the one or more video sources, each of the commands containing a command timestamp corresponding to the video timestamp of the video frame displayed on the user interface when the command is issued; 
executing each command at the control unit at a time when the video timestamp at an output of the corresponding buffer corresponds to the command timestamp;
executing each command at the control unit at a time when the video timestamp at an output of the corresponding buffer corresponds to the command timestamp; and
the commands comprise at least one of commands for providing the video content or a portion of the 

and commands for turning on or off the graphics overlay; and

outputting a video program in accordance with the commands.
outputting a video program in accordance with the commands;


It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use limitation “and commands for turning on or off the graphics overlay;” in the system of the conflicting patent claim, since it was known to have partial content displayed on a screen when displaying a control overlay and also use a command to turn the partial content into full screen display and turn off the graphics overlay (Cormican, Figs, 9, 14-15 and ¶¶ [0040, 60, 61]) , in order to have synchronized playback on a primary and secondary device as well as synchronized trick play modes between the two devices as taught by Cormican (¶ [0035]).
Instant claims 13–22 are substantially similar to patented claims 13–22. Therefore they are similarly rendered obvious by the conflicting patent claims in view of Cormican, and are rejected for similar reasons. 


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to 


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1–4, 6, 7, 9, 10, 15, 17, 18, 20, and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Bennett (US 8,151,301) and Cormican et al. (US 2015/0128179).
Regarding claims 1 and 12, Bennett discloses:
A cloud-based video production system, comprising:
a cloud-based video production server; (Bennett, col. 2, ln. 66–67, “FIG. 1 is a schematic block diagram illustrating an Internet based television program delivery server 145,”)
a remote user interface running on a user device; (Bennett, col. 3, ln. 2–3 )
one or more video sources in communication with the cloud-based video production server and the remote user interface via a network; (Bennett, cols. 2–3, ln. 67–3, “communicatively coupled to a plurality of television source devices 125, 127, 129”)
a control unit, located at or in communication with the cloud-based video production server, in communication with the remote user interface via the network; (Bennett, col. 6, ln. 35–48, “To perform all these functionalities, the Internet based television program delivery server 207 contains a plurality of modules including authentication module 211, audio decoding module 221, audio buffer storage unit 223, video decoding module 251, video buffer storage unit 253, video conversion, video guide generation and audio synchronization circuitry 225, audio encoding module 227, video encoding module 257, a processor or controller 295, data decoding/encoding module 293 and network interfaces 281. There may be many such modules as 211, 221, 223, 251, 253, 225, 227, 257 and 293 to perform above mentioned functionalities upon Internet protocol television programs from a plurality of television sources, and to authenticate and deliver to a plurality of recipient devices such 249.”) and 
a buffer, corresponding to each of the one or more video sources, disposed between each of the one or more video sources and the control unit to account for network delays; (Bennett, col. 3, ln. 3–33, “wherein the Internet based television program delivery server 145 receives and buffers a plurality of Internet protocol television programs, […] (c) Receive a plurality of Internet protocol television programs from television source devices 125, 127, 129, and buffer them;”)
wherein: each frame of video content is provided with a video timestamp; (Bennett, col. 1 ln. 31–42, “The above mentioned television programs are typically called Internet protocol Tele-Vision (IPTV), because these television programs are transported (either live or stored program files from servers) to the user's computer by using Internet protocol technology; that is, by compressing, time stamping and packetizing programs, using Internet protocol.”)
Bennett does not explicitly teach “commands for selecting and manipulating video content from the one or more video sources are sent from the user interface to the control unit, each of the commands containing a command timestamp corresponding to the video timestamp of the video frame displayed on the user interface when the command is issued; the control unit executes each command at a time when the video timestamp at an output of the corresponding buffer corresponds to the command timestamp; the commands comprise at least one of commands for providing the video content or a portion of the video content provided by the one or more video sources with a graphics overlay and commands for turning on or off the graphics overlay; and the control unit outputs a video program in accordance with the commands.”.
In a similar field of endeavor Cormican teaches:
(Cormican, ¶ [0055], “Regarding a pause command, the sensed gesture at block 304 can comprise a tap in the video display area 206 of the second-screen device 106 as shown in FIG. 10. As a result of the sensed gesture, the data associated with the sensed gesture can be sent at block 306.”) are sent from the user interface (Cormican, ¶ [0065], “graphic items, such as a touch indicator 220, line 222, time scale 224, time stamp 226 and an icon 228, 230, 232, 234, are displayed on the second-screen device 106 for an executed command that affects the location of the video content being displayed.”) to the control unit (Cormican, ¶ [0036], “the primary display 104 and the second-screen device 106 can access the content directly from the internet, with the set top box 102 having little to no involvement.”), each of the commands containing a command timestamp (Cormican, ¶ [0055], “The primary device 104 can display a time scale 224 and a time stamp 226 showing where the pause command occurred with respect to the full video.”) corresponding to the video timestamp of the video frame displayed on the user interface when the command is issued; (Cormican, ¶ [0055], “The results of the executed pause command can be reflected on the primary device 204 and/or on the second-screen device 106 at block 310. For example, the last displayed frame can be maintained until another gesture is sensed. FIG. 10 shows the executed pause command with a pause icon 228 displayed on the primary display 104.”)
the control unit (Cormican, ¶ [0036], “the primary display 104 and the second-screen device 106 can access the content directly from the internet, with the set top box 102 having little to no involvement.”) executes each command at a time when the video timestamp at an output of the corresponding buffer corresponds to the command timestamp; (Cormican, ¶ [0056], “FIG. 11 shows the executed resume command with a resume icon 230 displayed on the primary display 104. The primary device 104 can display a time scale 224 and a time stamp 226 showing where the resume command occurred with respect to the full video.”) 
(Cormican, ¶ [0040], “the second-screen device 106 displaying part of the soccer game, for example, the bottom part, in the video display area 206 of the touchscreen 204. As shown, icons for launching applications can be displayed in the active display area 208 of the touchscreen 204.”) and commands for turning on or off the graphics overlay; (Cormican, ¶ [0060], “Regarding a full screen command, the processor 120 can execute the command by causing the displaying the video stream on the second-screen device 106 full screen, for example, not only in the video display area 206. For example, a full screen command can be a touch in the video display area 206, continuing to the vertically downward beyond the video display area 206 and ending in the active display area 208. […]. the processor 120 can cause the display of the displayed video stream of the media content on the second-screen device 106 to be full screen at block 308.”, ¶ [0061], “Referring to FIG. 15, screenshots of the primary device displaying a video stream and the second-screen device displaying a video stream in full screen in accordance with an exemplary embodiment are illustrated”)
and the control unit outputs a video program in accordance with the commands. (Cormican, ¶ [0056], “In response to the receiving the sensed gesture, the set top box 102 can execute the resume command at block 308. For example, the processor 120 can resume sending the media content to the primary display 104 and the second-screen device. The results of the executed channel up or peek channel command can be reflected on the primary device 204 and/or on the second-screen device 106 at block 310. For example, the video streams associated with the received media streams can be displayed on the screen 202 of the primary device 204 and/or on the touchscreen 204 of the second-screen device 106.”)
Therefore it would have been obvious to one of ordinary skill in the art prior to the filing date of the invention to combine the system for buffering multiple sources and providing cloud based television 

Regarding claims 2 and 13, the combination of Bennett and Cormican teaches:
A cloud-based video production system in accordance with claim 1, wherein the user interface comprises one of an application or a web browser running on an Internet-enabled device. (Cormican, ¶ [0036], “the primary display 104 and the second-screen device 106 can access the content directly from the internet, with the set top box 102 having little to no involvement.”)

Regarding claims 3 and 14, the combination of Bennett and Cormican teaches:
A cloud-based video production system in accordance with claim 1, wherein the user device comprises one of a computer, a laptop computer, a portable computer, a tablet computer, a smart phone, a smart watch, a personal computing device, and an Internet-enabled device. (Cormican, ¶ [0036], “the primary display 104 and the second-screen device 106 can access the content directly from the internet, with the set top box 102 having little to no involvement.”)

Regarding claims 4 and 15, the combination of Bennett and Cormican teaches:
A cloud-based video production system in accordance with claim 1, wherein the content from the one or more video sources is viewable on the user interface. (Cormican, ¶ [0056], “In response to the receiving the sensed gesture, the set top box 102 can execute the resume command at block 308. For example, the processor 120 can resume sending the media content to the primary display 104 and the second-screen device. The results of the executed channel up or peek channel command can be reflected on the primary device 204 and/or on the second-screen device 106 at block 310. For example, the video streams associated with the received media streams can be displayed on the screen 202 of the primary device 204 and/or on the touchscreen 204 of the second-screen device 106.”)

Regarding claims 6 and 17, the combination of Bennett and Cormican teaches:
A cloud-based video production system in accordance with claim 1, wherein each of the one or more video sources comprises one of a video camera, a camcorder, a television camera, a movie camera, a portable electronic device, a tablet computer, a smart phone, and an IP or web camera. (Bennett, col. 10, ln. 48–63, “The television video content may be live or rebroadcasted from the archives. When these television source devices use Internet as broadcasting medium, they typically compress and packetize the television video content, using Internet protocol.”)

Regarding claims 7 and 18, the combination of Bennett and Cormican teaches:
A cloud-based video production system in accordance with claim 1, wherein the video program is output for at least one of live broadcast, distribution to one or more social media platforms, and distribution to a digital media distribution platform. (Bennett, col. 10, ln. 48–63, “The television video content may be live or rebroadcasted from the archives. When these television source devices use Internet as broadcasting medium, they typically compress and packetize the television video content, using Internet protocol.”)


Regarding claims 9 and 20, the combination of Bennett and Cormican teaches:
A cloud-based video production system in accordance with claim 1, wherein the video program comprises one of a news program, a sports program, a weather program, a live event program, and an entertainment program. (Bennett, col. 10, ln. 48–63, “The television video content may be live or rebroadcasted from the archives. When these television source devices use Internet as broadcasting medium, they typically compress and packetize the television video content, using Internet protocol.”)

Regarding claims 10 and 21, the combination of Bennett and Cormican teaches:
A cloud-based video production system in accordance with claim 1, wherein the corresponding buffer delays the video content to account for network delay in carrying out the commands. (Bennett, col. 14, ln. 50–60, “wherein the video conversion circuitry comprises at least one video frame adaptation module that adapts a plurality of television programs to compensate for delay in full scale television program delivery during, channel changing;”)

Claims 5 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Bennett (US 8,151,301) and Cormican et al. (US 2015/0128179), and further in view of Ellis (US 2007/0157281).
Regarding claims 5 and 16, the combination of Bennett and Cormican teaches:
A cloud-based video production system in accordance with claim 1, wherein the commands further comprise commands for selecting from among the video content or portions of the video content provided by the one or more video sources, commands for combining the video content or portions of the video content, commands for switching between the one or more video sources, commands for manipulating the video content or portions of the video content, (Cormican, Figs. 3–16, ¶ [0041], “The commands can include, but are not limited to, a peek command (such as an up peek command or a down peek command), a change channel command (such as channel up command or a channel down command), a pause command, a resume command, an adjustment command (such as a fast forward command or a rewind command), full screen command or tear to unlock command.”).
The combined references do not explicitly teach “and commands for adjusting an audio level for the video content or the portions of the video content.”

and commands for adjusting an audio level for the video content or the portions of the video content. (Ellis, ¶ [0187], “The interactive media guidance application may allow the user to select settings button 1406. In response to the user selecting settings button 1406, the interactive media guidance application may allow the user to select options for the selected video capture device. For example, the options may include video quality (e.g., resolution, aspect ratio, video format), audio quality (e.g., bit rate, audio format, encoding format), zoom, volume, and any other suitable options.”)
Therefore it would have been obvious to one of ordinary skill in the art prior to the filing date of the invention to combine the system for buffering multiple sources and providing cloud based television as taught by Bennett with the system for frame-based time-stamped trick play of streams as taught by Cormican further with volume control in the guide application as taught by Ellis, the motivation for “settings button 1406” is to “allow the user to select options” as taught by Ellis (¶ [0187]).

Claims 8 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Bennett (US 8,151,301) and Cormican et al. (US 2015/0128179), and further in view of Falik et al. (US 2008/0170630).
Regarding claims 8 and 19, the combination of Bennett and Cormican teaches:
A cloud-based video production system in accordance with claim 1, wherein: 
The combined references do not explicitly teach “the video program is downloaded to the user device; the downloaded video program is one of distributed to media outlets or social media platforms in an original downloaded form, or modified at the user device prior to such distribution.”.
In a similar field of endeavor Falik teaches:
the video program is downloaded to the user device; the downloaded video program is one of distributed to media outlets or social media platforms in an original downloaded form, or modified at (Falik, ¶ [0008], “An MPEG-4 presentation may be provided to a client device in a streaming mode or in a download mode. A typical client device has a player buffer and a client player. In download mode the presentation is stored at the client device memory (such as the client buffer) and can be later fetched from the memory and processed (by the client player) to enable the display of that presentation.”)
Therefore it would have been obvious to one of ordinary skill in the art prior to the filing date of the invention to combine the system for buffering multiple sources and providing cloud based television as taught by Bennett with the system for frame-based time-stamped trick play of streams as taught by Cormican further downloading a video program distributed to media outlets in an original downloaded form, or modified at the user device prior to such distribution as taught by Falik, the motivation is content stored in a client device’s memory “can be later fetched from the memory” for viewing as taught by Falik (¶ [0008]).

Claims 11 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Bennett (US 8,151,301) and Cormican et al. (US 2015/0128179), and further in view of Finkelstein (US 2016/0057477).
Regarding claims 11 and 22, the combination of Bennett and Cormican teaches:
A cloud-based video production system in accordance with claim 1, wherein: 
The combined references do not explicitly teach “instructions for the commands are sent via an API; and the instructions are scriptable.”.
In a similar field of endeavor Finkelstein teaches:
instructions for the commands are sent via an API; and the instructions are scriptable. (Finkelstein, ¶ [0040], “various program module(s), script(s), plug-in(s), Application Programming Interface(s) ( API(s)), or any other suitable computer-executable code hosted locally on the device 200, and/or hosted on other computing device(s) accessible via one or more networks, may be provided to support functionality provided by the program modules, applications, or computer-executable code depicted in FIG. 2 and/or additional or alternate functionality.”)
Therefore it would have been obvious to one of ordinary skill in the art prior to the filing date of the invention to combine the system for buffering multiple sources and providing cloud based television as taught by Bennett with the system for frame-based time-stamped trick play of streams as taught by Cormican further with access to APIs for scripting commands as taught by Finkelstein, the motivation is for enabling instructions to be scriptable and sent over an API is “to support functionality provided by the program modules, applications, or computer-executable code depicted in FIG. 2 and/or additional or alternate functionality” as taught by Finkelstein (¶ [0040]).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL B PIERORAZIO whose telephone number is (571)270-3679.  The examiner can normally be reached on Monday - Thursday, 8am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nasser Goodarzi can be reached on 5712704195.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available 






/MICHAEL B. PIERORAZIO/Primary Examiner, Art Unit 2426